FILED
                                                                             United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                               Tenth Circuit

                              FOR THE TENTH CIRCUIT                                 April 29, 2021
                          _________________________________
                                                                                Christopher M. Wolpert
                                                                                    Clerk of Court
    EDDIE DEWAYNE LEE,

         Petitioner - Appellant,

    v.                                                            No. 21-6028
                                                         (D.C. No. 5:20-CV-00950-SLP)
    SCOTT CROW,                                                  (W.D. Okla.)

         Respondent - Appellee.
                        _________________________________

              ORDER DENYING CERTIFICATE OF APPEALABILITY*
                     _________________________________

Before MORITZ, BALDOCK, and EID, Circuit Judges.
                  _________________________________

         Petitioner-Appellant Eddie Lee, an Oklahoma state prisoner proceeding pro se, filed

a habeas petition under 28 U.S.C. § 2254 in the Western District of Oklahoma challenging

his sentences for (1) murder in the first degree, (2) two counts of burglary in the first degree,

(3) two counts of rape in the second degree, (4) two counts of forcible oral sodomy, and

(5) robbery with firearms. He pled guilty to these offenses at fifteen years of age and was

subsequently sentenced to two life sentences and 20 years of imprisonment, to be served

consecutively. The district court dismissed Lee’s habeas application as time-barred and

denied a certificate of appealability (“COA”). Now, Lee seeks a COA from this court.



*
  This order is not binding precedent except under the doctrines of law of the case, res
judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       If the district court dismisses a habeas petition on procedural grounds without

reaching the petitioner’s underlying constitutional claims, a COA will issue when the

petitioner shows “jurists of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right” and “jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.” Slack v.

McDaniel, 529 U.S. 473, 478 (2000). The petitioner must satisfy both parts of this

threshold inquiry before we will hear the merits of the appeal. Gibson v. Klinger, 232 F.3d

799, 802 (10th Cir. 2000).

       For the reasons explained below, no reasonable jurist could conclude the district

court’s procedural ruling was incorrect. Lee’s petition is untimely under 28 U.S.C.

§.2244(d), and he is not eligible for statutory or equitable tolling. Therefore, exercising

jurisdiction under 28 U.S.C. §§ 1291 and 2253(a), we deny his application for a COA and

dismiss this appeal.

                                            ***

       A petitioner must generally seek habeas relief within one year from the latest of:

       (A) the date on which the judgment became final by the conclusion of direct
       review or the expiration of the time for seeking such review;

       (B) the date on which the impediment to filing an application created by State
       action in violation of the Constitution or laws of the United States is removed,
       if the applicant was prevented from filing by such State action;

       (C) the date on which the constitutional right asserted was initially
       recognized by the Supreme Court, if the right has been newly recognized by
       the Supreme Court and made retroactively applicable to cases on collateral
       review; or



                                              2
       (D) the date on which the factual predicate of the claim or claims presented
       could have been discovered through the exercise of due diligence.

28 U.S.C. § 2244(d)(1). That one-year limitation period is tolled during the time in which

“a properly filed application for State post-conviction or other collateral review” is

pending. 28 U.S.C. § 2244(d)(2). In addition, we may toll the one-year limitation period

“in rare and exceptional circumstances.” See Gibson, 232 F.3d at 808. A habeas petitioner

is only entitled to equitable tolling, however, “if he shows (1) that he has been pursuing his

rights diligently, and (2) that some extraordinary circumstance stood in his way and

prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010). “Simple excusable

neglect is not sufficient.” Gibson, 232 F.3d at 808.

       Here, Lee argues the one-year limitation period should run from the date the

Supreme Court decided Montgomery v. Louisiana, 577 U.S. 190 (2016), which made the

rule announced in Miller v. Alabama, 567 U.S. 460 (2012), retroactive on state collateral

review. Because Lee’s habeas application is untimely even under his argument, we assume

without deciding that the one-year limitation period ran from the time Montgomery was

decided, on January 25, 2016. Under this assumption, Lee must have filed his habeas

petition by January 25, 2017. He did not file until February 13, 2018, well after the one-

year period expired. Nonetheless, Lee contends his petition is subject to equitable tolling

because he was denied access to his legal materials and the law library.

       “Equitable tolling is a rare remedy to be applied in unusual circumstances,” and the

petitioner “bears a strong burden to show specific facts to support his claim of

extraordinary circumstances and due diligence.” Al-Yousif v. Trani, 779 F.3d 1173, 1179


                                              3
(10th Cir. 2015) (internal citations and quotations omitted). “[A]llegations regarding

insufficient library access, standing alone, do not warrant equitable tolling.” Weibley v.

Kaiser, 50 F. App’x 399, 403 (10th Cir. 2002) (unpublished). When a petitioner alleges

that prison officials withheld his legal materials, he must provide specific facts to show

how the alleged denial of his legal materials impeded his ability to file a federal habeas

petition. Id.1

       In this case, Lee submits several articles suggesting the prison he is incarcerated at

had multiple lockdowns between 2015 and 2017. He also provides requests for his legal

materials dated September 17, 2017; September 20, 2017; September 26, 2017; October 2,

2017; and October 18, 2017. While these exhibits demonstrate some restriction on Lee’s

ability to access legal research and his legal documents, “[t]emporary absence of [legal

materials or law library access] does not automatically warrant equitable tolling.” Winston

v. Allbaugh, 743 F. App’x 257, 259 (10th Cir. 2018) (unpublished). Moreover, prison

officials consistently responded to Lee’s grievances telling him how to access his legal

materials and that legal research would be provided upon request. Even if we assume Lee

could not access his legal materials during September and October 2017 (the months during

which his requests were filed), this only accounts for two months. Lee’s habeas petition



1
  We note that Lee’s argument that prison officials withheld his legal materials is better
analyzed as an impediment under 28 U.S.C. § 2244(d)(1)(B), which provides that the one-
year period runs from the date on which the impediment to filing an application created by
state action is removed, if the applicant was prevented from filing by such state action. See
Weibley, 50 F. App’x at 403. But in either event, Lee fails to allege specific facts to
demonstrate how the alleged denial of his legal materials impacted his ability to file a
federal habeas petition.
                                             4
was filed approximately thirteen months after the one-year limitation period expired. His

allegations do not evince extraordinary circumstances or due diligence. Accordingly, Lee

is not entitled to equitable tolling.

                                           ***

       For these reasons, no reasonable jurist could conclude the district court’s procedural

ruling was incorrect. We therefore deny Lee’s application for a COA and dismiss this

appeal. We grant Lee’s motion to proceed in forma pauperis.


                                              Entered for the Court


                                              Bobby R. Baldock
                                              Circuit Judge




                                             5